FILED
                              NOT FOR PUBLICATION                           OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HECTOR MARISCAL-SANDOVAL,                         No.   14-72916

               Petitioner,                        Agency No. A092-139-459

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Hector Mariscal-Sandoval, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reconsider and

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of motions to reconsider and reopen, and we review de novo

constitutional claims and questions of law. Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Mariscal-Sandoval’s

motion to reconsider, where he failed to identify any error of fact or law in the IJ’s

1996 order of deportation. See 8 C.F.R. § 1003.23(b)(2) (a motion to reconsider

must specify errors of fact or law in a prior decision); Avila-Sanchez v. Mukasey,

509 F.3d 1037, 1040 (9th Cir. 2007) (rejecting argument that subsequent precedent

invalidated a deportation order that was correctly decided under then-existing BIA

precedent). Because Mariscal-Sandoval’s failure to identify any error of fact or

law is dispositive to his motion to reconsider, we do not reach his contentions

regarding equitable tolling.

      Mariscal-Sandoval’s contention that the BIA failed to address his contention

that the IJ’s statements and conduct caused his delay in filing is belied by the

record.

      PETITION FOR REVIEW DENIED.




                                           2                                       14-72916